PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/418,596
Filing Date: 21 May 2019
Appellant(s): Companion Labs, Inc.



__________________
Leah Raddatz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argued for claim 1 that:

1.)	The combination of Hanson and Arnold does not teach or suggest each and every element of Claim 1. Examiner states: "Arnold teaches dispensing a first unit of a primary reinforcer 202 a-d via dispenser 506 toward the target location." This is not a limitation recited in Claim 1 which recites "defining a target location for dispensation of a primary reinforcer based on the target pose and the first location of the animal in the working field" and "in response to the deviation falling within a threshold deviation ... dispensing a first unit of a primary reinforcer via a dispenser integrated into the training apparatus, toward the target location in the working field. Examiner has ignored the limitation of "defining a target location for dispensation of a primary reinforcer based on the target pose and the first location of the animal in the working field" of Claim 1. Examiner has not addressed how FIG. 3 of Arnold teaches, suggests, or motivates "dispensing a first unit of the primary reinforcer toward the defined target location". Nor has the Examiner addressed how FIG. 3 of Arnold teaches, suggests, or motivates "dispensing a first unit of a primary reinforcer ... toward the target location" where the target location is defined "based on the target pose and the first location of the animal in the working field" as claimed in Claim 1. Arnold cannot teach "defining the target location" based on the animal's location and the target pose because the dispenser described in Arnold cannot record or access a video feed of the animal in the working field; track the location of the animal in the working field; detect current poses of the animal (e.g., in the video feed); define a target location based on the animal's current location in the working field and the target pose;  detect differences between the target pose and the current pose of the animal; and/or oscillate a dispenser to aim or direct treats toward a target location defined based on the animal's position and/or the target pose. Therefore, Hansen and Arnold fail to teach, suggest, or motivate each and every element and limitation of Claim 1. Examiner has not addressed each of the limitations of Claim 1 and the final rejection is therefore improper.
Examiner respectfully disagrees. The limitations of the claims were identified and correlated with the references as previously indicated in the Office action. Hanson teaches calculating a deviation between the first pose of the animal and the target pose [device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]; data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]], in response to the deviation falling within a threshold deviation playing a second audio clip comprising a secondary reinforcer [the audio projects a complimentary message, such as “good dog.” [0022]]; dispensation of a primary reinforcer based on the target pose and the first location of the animal in the working field and dispensing a first unit of a primary reinforcer via dispenser 210 integrated into the training apparatus [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]. Arnold teaches dispensing a first unit of a primary reinforcer 202 a-d via dispenser 506 toward the target location [FIG. 3]. Arnold  clearly shows dispensing a primary reinforcer via a dispenser toward the target location and must be evaluated for what it reasonably discloses and suggests to one of ordinary skill in the art. In response to appellant's argument that Arnold cannot teach defining the target location based on the animal's location and the target pose, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since the combination of Hansen and Arnold teaches every limitation of Claim 1 and motivation was provided in the combination of the references, the rejection is therefore proper.

Appellant argued for claim 4 that:

1.)	Examiner has suggested that paragraphs [0022] and [0020] of Arnold teach loading dispenser 406 with the first unit of primary reinforcer 202 a-d concurrently with playing back the second audio clip. Clearly, paragraphs [0020] and [0022] of Arnold in combination with the rest of Arnold are silent to the limitations of Claim 4. The citations in Arnold provided by the Examiner describe a speaker and/or recording system that enables playback of sound files or recordings. The Examiner fails to articulate how these citations are relevant to the limitations of Claim 4 and/or how these citations teach, suggest, or motivate "loading the dispenser with the first unit of the primary reinforcer concurrently with playing back the second audio clip during the first time-interval." Clearly, Hanson and Arnold fail to teach, suggest, or motivate each and every element and limitation of Claim 4.
Examiner respectfully disagrees. The limitations of the claims were identified and correlated with the references as previously indicated in the Office action. Hanson teaches playing back the second audio clip comprises playing back the second audio clip during a first time-interval [the audio projects a complimentary message, such as “good dog.” [0022]] and loading dispenser 210 with the first unit of the primary reinforcer [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]. Arnold teaches loading dispenser 406 with the first unit of primary reinforcer 202 a-d concurrently with playing back the second audio clip [the user can push a record button on the dispensing device and speak into a microphone to record a message [0022] during the first time-interval [an audio playback capability to allow for the playback of sound files or recordings [0020]] wherein dispensing the first unit of the primary reinforcer 202 a-d comprises dispensing the first unit of the primary reinforcer during a second time interval succeeding the first time-interval [for the provision of an audible alert to the pet and indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed [0020]]. Appellant has merely made the allegation that the limitations are not met without specifically pointing out how the identified elements are distinguishable from the claimed limitations.

Appellant argued for claim 5 that:

1.)	Examiner has suggested that paragraphs [0022] and [0020] of Arnold teach dispensing the first unit of the primary reinforcer concurrently with playing back the second audio clip. Clearly, paragraphs [0020] and [0022] of Arnold in combination with the rest of Arnold are silent to the limitations of Claim 5. These citations in Arnold provided by the Examiner describe a speaker and/ or recording system that enables playback of sound files or recordings. The Examiner fails to articulate how these citations are relevant to the limitations of Claim 5 and/or how these citations in Arnold teach, suggest, or motivate dispensing the first unit of the primary reinforcer concurrently with playing back the second audio clip during the first time-interval and reloading the dispenser during a second time interval succeeding the first time-interval. Clearly, Hanson and Arnold fail to teach, suggest, or motivate each and every element and limitation of Claim 5.
Examiner respectfully disagrees. The limitations of the claims were identified and correlated with the references as indicated in the Office action. Hanson teaches playing back the second audio clip comprises playing back the second audio clip during a first time-interval [the audio projects a complimentary message, such as “good dog.” [0022]]. Arnold teaches dispensing the first unit of the primary reinforcer 202 a-d comprises dispensing the first unit of the primary reinforcer concurrently with playing back the second audio clip [an audio playback capability to allow for the playback of sound files or recordings [0020]] during the first time-interval [for the provision of an audible alert to the pet and indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed [0020]]; and further comprising reloading the dispenser during a second time interval succeeding the first time-interval [FIG. 2 illustrates the placement of items 202 a-d between the coils of dispensing screw 206 ready to be dispensed. The items 202 a-d are placed in between the coils of the screw 206 in this illustrated embodiment. Typically, the items will be comprised of toys or treats for the animal. As the screw 206 turns, it pushes the items 202 a-d forward. In FIG. 2, item 202 d will be the next item in the queue to be dispensed during the next rotation of the screw mechanism 206 [0011]]. Appellant has merely made the allegation that the limitations are not met without specifically pointing out how the identified elements are distinguishable from the claimed limitations.
Appellant argued for claim 21 that:

1.)	The combination of Hanson and Trottier does not teach or suggest each and every element of Claim 21. Examiner has ignored the limitation of "in response to detecting the animal within the working field ... playing back a second audio clip ... and dispensing an initial unit of a primary reinforcer." Hansen teaches dispensing treats only when the animal performs an instructed cue (e.g., "sit" or "lay down"), which is not equivalent to the limitation of Claim 21. Claim 21 includes separate and distinct limitations of "dispensing an initial unit of the primary reinforcer .. .in response to detecting the animal within the working field" and "dispensing a first unit of a primary reinforcer into the working field .. .in response to the deviation [between the first pose and the target pose] falling within a threshold deviation[.]" Examiner has therefore not found support in Hansen for "in response to detecting the animal within the working field ... playing back a second audio clip comprising a secondary reinforcer ... and dispensing an initial unit of a primary reinforcer into the working field via a dispenser integrated into the training apparatus" as claimed. Examiner is conflating: "dispensing an initial unit of a primary reinforcer into the working field via a dispenser integrated into the training apparatus ... in response to detecting the animal within the working field" and "in response to playing back the first audio clip ... dispensing a first unit of a primary reinforcer into the working field in response to the deviation [between the first pose of the animal and the target pose] falling within a threshold deviation." Examiner has not found support in Hanson or Trottier for each of these distinct limitations. Hanson describes beginning "a new activation" if the animal does not perform the instructed cue, therefore withholding positive reinforcement from the animal. This explicitly teaches against the invention of Claim 1, in which the animal is initially rewarded for being present in the working field regardless of whether the animal performs "the instructed cue." 
Examiner respectfully disagrees. In response to appellant's argument that Examiner has not found support in Hansen for "in response to detecting the animal within the working field ... playing back a second audio clip comprising a secondary reinforcer ... and dispensing an initial unit of a primary reinforcer into the working field via a dispenser integrated into the training apparatus", Examiner notes that Hanson teaches in response to detecting the animal within the working field playing back a second audio clip comprising a secondary reinforcer [the audio projects a complimentary message, such as “good dog.” [0022]; and dispensing an initial unit of a primary reinforcer into the working field via a dispenser integrated into the training apparatus [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]. It is noted that the feature upon which appellcant relies (i.e., the animal is initially rewarded for being present in the working field regardless of whether the animal performs the instructed cue) is not recited in the rejected claim. In response to appellant's argument that beginning a new activation if the animal does not perform the instructed cue, therefore withholding positive reinforcement from the animal teaches against the invention of Claim 1, it is noted that Hanson nowhere criticizes, discredits, or otherwise discourages rewarding the animal for being present in the working field since the animal is present in the working field when it performs the instructed cue. 

Appellant argued for claim 7 that:
1.)	Hanson and Trottier fail to teach, suggest, or motivate each and every element and limitation of Claim 7 because Examiner fails to provide any analysis as to how the cited portions of Hanson teach, suggest, or motivate "defining a target location for the target pose in the working field based on the current location of the animal" and "dispensing the first unit of the primary reinforcer toward the target location."
Examiner respectfully disagrees. The limitations of the claims were identified and correlated with the references as indicated in the Office action. Hanson teaches dispensing the first unit of the primary reinforcer via dispenser 310 integrated into the training apparatus [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]] and detecting a current location of the animal in the working field [the device 100 may detect the presence of an animal. For example, in one embodiment, the device 100 may detect that an animal is within a range of distance from the device 100 [0015]], defining a target location for the target pose in the working field based on the current location of the animal [determine the specific position and/or movements of the animal, for example, a sit position, as illustrated in FIG. 4A, [0036]] and wherein dispensing the first unit of the primary reinforcer via the dispenser integrated into the training apparatus comprises dispensing the first unit of the primary reinforcer toward the target location associated with the target pose of the animal [channel 250 directs the treat out of the opening 120 (FIG. 1) [0031]]. Appellant has merely made the allegation that the limitations are not met without specifically pointing out how the identified elements fail to meet the claimed limitations or how the identified elements are distinguishable from the claimed limitations.

Appellant argued for claim 8 that:
1.)	Hansen and Arnold fail to teach, suggest, or motivate each and every element and limitation of Claim 8. Arnold cannot define the target location proximal the feet of the animal
because Arnold cannot record or access a video feed of the animal in the working field; track the location of the animal in the working field; detect current poses of the animal; define a target location based on the animal's current location in the working field and the target pose; detect differences between the target pose and the current pose of the animal; and/or oscillate a dispenser to aim or direct treats toward a target location defined based on the animal's position and/or the target pose. Examiner fails to provide analysis as to why it would have been obvious to
combine Arnold and Hanson to obtain the invention claimed in Claim 8. The motivation to combine the references as outlined by the Examiner provide no reasoning or motivation to modify Hanson to include "defining the target location proximal the feet of the animal." Examiner only argues that combining these references would provide a training apparatus and a dispenser that enable playback of audio clips and/or audible alerts. 
Examiner respectfully disagrees. The limitations of the claims were identified and correlated with the references as indicated in the Office action. Hanson teaches prompting the user to select the training protocol from the set of training protocols comprises recording selection of a sit training protocol by the user [such as teaching the animal to perform particular commands, for example, sit, lay down, spin, etc. [0014]]. Arnold teaches defining the target location proximal the feet of animal 306 [FIG. 3] for the purpose of providing a training apparatus with a built-in speaker and an audio playback capability to allow for the playback of an audio clip of the user reciting a voice command to directly address the pet, encourage the pet, or summon the pet and a dispenser for dispensing a primary reinforcer to pets in a fully automated fashion allowing for the provision of an audible alert to the pet to indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed and therefore does not require the user to be present while the primary reinforcer for the pet is made available to the pet. Arnold clearly shows defining the target location proximal the feet of animal in FIG. 3 and must be evaluated for what it reasonably discloses and suggests to one of ordinary skill in the art. In response to appellant's argument that Arnold cannot teach defining the target location based on the animal's location and the target pose, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since the combination of Hansen and Arnold teaches every limitation of Claim 8 and motivation was provided in the combination of the references, the rejection is therefore proper.
 
Appellant argued for claim 17 that:
1.)	The combination of Hanson and Venkat does not teach or suggest each and every element of Claim 17. Examiner has ignored key language in the limitation of "in response to the first pose anticipating the target pose, outputting an audible cue associated with the target pose as the animal transitions from the first pose into the target pose" of Claim 17. Venkat teaches dispensing food or making an announcement after the device detects the dog in the sitting posture, which is distinct and not equivalent to "outputting an audible cue ... as the animal transitions from the first pose into the target pose" such as before the animal reaches the target pose as described in Claim 17. In the example described in Venkat, the controller is configured to withhold food if the pet is not detected in the "sitting posture." In Venkat there is no mention or description of "transitions" between poses, identifying transitions between poses, and/or outputting an audible cue as the animal transitions from a first pose into the target pose. 
Examiner respectfully disagrees. The limitations of the claims were identified and correlated with the references as indicated in the Office action. Hanson teaches in response to the first pose anticipating the target pose, outputting an audible cue associated with the target pose [device 115 may also emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]. Venkat teaches outputting an audible cue associated with the target pose as the animal transitions from the first pose into the target pose since the device of Venkat may recognize postures at the beginning and upon detecting change in posture,and dispense food, or make an announcement or both [the device 10 may be configured to dispense food and make an announcement say a voice clip is played indicating food is being served when the device 10 detects that the pet P changed the posture to sitting posture. The above process is repeated until the pre-determined time the device 10 is configured. Similarly, the device 10 may be configured to recognize postures as may be defined at the beginning and upon detecting change in posture, the device 10 may dispense food, or make an announcement or perform both [0030]]. 

Appellant argued for claim 19 that:
1.)	Hanson is silent to "initiating a timer for a fixed interval... in response to the second deviation [between the third pose of the animal and the target pose] falling outside of the threshold deviation." The excerpts of Hanson merely refer to "timing devices". Examiner suggests that "cues are generated at predetermined times throughout the day" and "the present technology may employ various timing devices" teach this limitation but has provided no reasoning or analysis as to how these excerpts teach, suggest, or motivate this limitation. Examiner has ignored "in response to the second deviation falling outside of the threshold deviation .. .initiating a timer for a fixed interval". Examiner cited paragraph [0058] of Hanson to find the limitation "in response to the third deviation falling within the threshold deviation prior to expiration of the timer, dispensing a second unit of the primary reinforcer." Hanson is silent to "dispensing a second unit of the primary reinforcer ... in response to the third deviation falling within the threshold deviation prior to expiration of the timer." Examiner has failed to provide any articulated reasoning or support for how Hanson could be modified or interpreted to teach these limitations.
Examiner respectfully disagrees. Hanson teaches detecting a pose of the animal at a third time succeeding the second time [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]; the device 100 may detect the specific position of the animal, for example if the animal is sitting, standing, or laying down [0015]] calculating a second deviation between the third pose of the animal and the target pose [The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]]; in response to the second deviation falling outside of the threshold deviation outputting the audible cue [device 115 may also emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; and initiating a timer for a fixed interval [cues are generated at predetermined times throughout the day [0021]; the present technology may employ various timing devices [0013]]; in the video feed, detecting a fourth pose of the animal at a fourth time succeeding the third time [device 100 may detect and identify if the animal is spinning around or jumping [0015]]; calculating a third deviation between the fourth pose of the animal and the target pose [The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]]; and in response to the third deviation falling within the threshold deviation prior to expiration of the timer dispensing a second unit of the primary reinforcer [interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]. The limitations of the claims were identified and correlated with the references as indicated above and in the office action. In response to Appellant’s allegation that Examiner has ignored the limitation "in response to the second deviation falling outside of the threshold deviation .. .initiating a timer for a fixed interval" it is noted that Hanson teaches a timing device that is initiated for a fixed interval [cues are generated at predetermined times throughout the day [0021]; the present technology may employ various timing devices [0013]] when the second deviation falls outside of the threshold deviation [The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]].

Appellant has not specifically argued claims 2, 3, 6, 9-14, 18, 20, 22, and 23; thus claims 2, 3, 6, and 10-14 stand or fall with claim 1, claim 20 stands or falls with claim 17, and claims 9, 22, and 23 stand or fall with claim 21.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/JEFFREY R LARSEN/
Examiner, Art Unit 3643

                                                                                                                                                                                                     Conferees:


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.